Citation Nr: 0725216	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  05-36 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for a refractive error, 
eyes.

4.  Entitlement to service connection for emphysema.

5.  Entitlement to service connection for hyperlipidemia.

6.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for a skin disorder, 
claimed as due to Agent Orange exposure.

8.  Entitlement to service connection for a bilateral hearing 
loss disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter is on appeal from the Cleveland, Ohio, Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge in April 2007.  A transcript of the hearing is of 
record.

The issue of entitlement to service connection for a 
bilateral hearing loss disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  At the April 2007 hearing before the Board, the veteran 
requested a withdrawal of the issues of entitlement to 
service connection for a stomach disorder, peripheral 
neuropathy, a refractive error of the eyes, emphysema, and 
hyperlipidemia.

2.  Service medical records show no complaints of, treatment 
for, or a diagnosis related to a psychiatric disorder of any 
kind. 

3.  The competent evidence of record fails to establish that 
the veteran has a current diagnosis of PTSD.

4.  The veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.

5.  The veteran's currently-diagnosed skin disorders are not 
recognized by VA as causally related to exposure to herbicide 
agents used in Vietnam.  

6.  A chronic skin disorder was not manifest during service; 
skin manifestations were not identified for many years after 
service. 

7.  The veteran's current skin disorders are unrelated to 
service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for a stomach disorder have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2006) (as amended).

2.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for peripheral neuropathy have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2006) (as amended).

3.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for a refractive error of the eyes have been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2006) (as 
amended).

4.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for emphysema have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006) (as amended).

5.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for hyperlipidemia have been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006) (as amended).

6.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

7.  A skin disorder was not incurred or aggravated in 
service, and may not be presumed to have been incurred or 
aggravated in service, including due to Agent Orange 
exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Issues Withdrawn

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) 
(2006).

In this case, the Board finds that the issues of entitlement 
to service connection for a stomach disorder, peripheral 
neuropathy, a refractive error of the eyes, emphysema, and 
hyperlipidemia have been withdrawn.  Specifically, at the 
April 2007 hearing before the Board, the following exchange 
took place between the presiding Acting Veterans Law Judge 
and the veteran's representative:

CHAIRMAN:  . . . At the prehearing 
conference Mr. Craig indicated that the 
Veteran would like to withdraw the 
following issues:  Service connection for 
a stomach disorder, service connection 
for peripheral neuropathy, service 
connection for refractive error of the 
eyes, service connection for emphysema 
and service connection for 
hyperlipidemia.  Is that correct, Mr. 
Craig?

MR. CRAIG:  That is correct.

As the veteran has withdrawn his appeal on these issues, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals and they are 
dismissed without prejudice.



II.  Entitlement to Service Connection for PTSD

Law and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage, 10 Vet. App. at 
495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In addition to the above, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2006).  

The United States Court of Appeals for Veterans Claims held 
that "[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service'."  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(d), (f); see also Gaines v. West, 11 Vet. App. 113 
(1998) (determination of whether veteran engaged in combat 
with enemy is particularly significant in PTSD cases).  

Under the regulations, if the "claimed stressor [was] not 
combat related, a veteran's lay testimony regarding in-
service stressors [was] insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

Discussion

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304.  

After a review of the medical evidence, the Board concludes 
that the veteran's claim for service connection for PTSD must 
be denied.  Significantly, service connection for PTSD 
requires a diagnosis of PTSD.  In this case, a diagnosis of 
PTSD has never been confirmed.  

At a hearing before the Board, the veteran testified that he 
experienced nightmares, was a loner, had problems with 
relationships, had problems with his marriage, had a hard 
time holding down a job, was restless, had a hot temper, and 
experienced insomnia.  He acknowledged that he did not have a 
diagnosis of PTSD but requested additional time to obtain 
more medical records; however, there has been nothing else 
associated with the claims file.

Service medical records reflect no complaints of, treatment 
for, or diagnoses related to a psychiatric disorder.  At the 
time of discharge, the psychiatric evaluation was normal.  
Therefore, the Board finds no evidence of a chronic 
psychiatric disorder during military service.

In 1988, nearly 20 years after discharge, the veteran was 
apparently involved in a motor vehicle accident and fractured 
his cervical spine.  He filed a claim for nonservice-
connected pension benefits.  In an August 1988 VA 
examination, he reported, among other things, that he was 
depressed over his situation of not being able to work due to 
his neck problems and an inability to pay child support.  He 
denied flashbacks or repeated dreams while in Vietnam and 
reported that he worked in a combat unit working in an 
artillery unit but the examiner observed that the veteran 
"doesn't seem to have any post-traumatic stress problem."  

After a mental status examination, the clinical impression 
was that the veteran did not have any outstanding psychiatric 
problems, although he was depressed about his then-current 
situation and had had drug and alcohol problems in the past.  
It was noted that he was recovered from substance and alcohol 
abuse and mostly seemed to be having financial problems.  The 
examiner found that there was no need for psychiatric 
intervention.

There was no activity in the file thereafter for several 
years.  In October 2004, the veteran filed a claim for PTSD 
and maintained that he suffered tremendous traumatic 
stressors which had caused his illness.

In a January 2005 history and physical at the Agent Orange 
clinic, the veteran complained of depression.  After an 
examination, he was diagnosed with depression and started on 
medication.  In February 2005, he was diagnosed with an 
adjustment disorder with depressed mood.  

In an April 2005 PTSD clinic consultation, the veteran 
reported several stressors and indicated that he had been 
depressed for a long time.  After a review of his mental 
health history, substance abuse history, family history, 
employment history, and undergoing a mental status 
examination, the examiner reported that the veteran did not 
meet the criteria for a diagnosis of PTSD.  The examiner 
concluded that the appropriate diagnosis was bipolar 
disorder.  There is no other medical evidence establishing a 
diagnosis of PTSD.

The Board has considered the veteran's statements that he has 
PTSD which is related to active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues. See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

The Board has weighed the veteran's reported history of PTSD 
against the absence of psychiatric complaints in service, 
absence of identified psychiatric symptomatology for many 
years, and multiple psychiatric assessments finding no 
diagnosis of PTSD.  In this case, the Board places more 
probative value on the psychiatric assessments which fail to 
support a diagnosis of PTSD.  Because the evidence of record 
does not establish the first element of the claim (a 
diagnosis of PTSD), the claim is denied.

III.  Entitlement to Service Connection for a Skin Disorder, 
Claimed as Due to Agent Orange Exposure

Law and Regulations

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service 
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (as amended).  

If a veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2006).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then service connection under this theory 
of entitlement must fail.  The Secretary of VA has determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
After a review of the claims file, the Board finds that the 
veteran's claim fails under either analysis.

Discussion

The veteran claims that exposure to Agent Orange during his 
military service in Vietnam caused his current skin 
disorders, which have been variously diagnosed.  At a hearing 
before the Board, he testified that he had been diagnosed 
with tinea corporis, folliculitis, and ring worm.  He 
reflected that he was treated for a skin condition in the 
early 1970s but that the treating physician had died and 
there were no records available.  He described the condition 
as red blotches that bleed on his shoulders, legs, and groin.  
He stated that he had tried various remedies but that nothing 
worked.  He estimated that it covered 30-40 percent of his 
body at times.  

The veteran served in Vietnam from January 1968 to January 
1969.  Because the veteran had qualifying service in Vietnam, 
exposure to Agent Orange is presumed.  However, after a 
review of the file, the Board finds that the evidence does 
not support the claim.  First, the Board notes that the 
service medical records fail to show diagnoses related to a 
skin disorder of any kind.  The veteran's service separation 
examination dated in June 1969 reflected a normal clinical 
evaluation of his skin.  Therefore, the evidence does not 
show a chronic skin disorder during military service.

Post-service evidence shows that the veteran denied a history 
of skin lesions, except that he developed a rash as an 
allergy to penicillin, in a January 2002 history and physical 
report.  An examination of his skin showed that it was warm 
and dry with good turgor.  

In October 2004, the veteran filed the current claim and 
maintained that his skin condition was directly related to 
his service in Vietnam and exposure to Agent Orange.  In 
December 2004, he complained of an erythematous patchy rash 
on the upper arm and upper back which did not respond to 
fungus cream.  He was diagnosed with dermatitis and given 
medication.

In a January 2005 history and physical report at the Agent 
Orange clinic, the veteran reported chronic skin problems for 
years, with bumps resolving into hypopigmentation.  Physical 
examination revealed multiple round 1 cm. hypopigmented 
macular lesions on the proximal upper extremity but they were 
not otherwise diagnosed.  

In a February 2005 VA examination, he complained of, among 
other things, having a skin rash and a constant yeast 
infection located between his legs.  He reported that he had 
tried anti-fungal creams without significant relief.  
Physical examination revealed a maculopapular erythematous 
rash located on the medial aspect of the right thigh with 
some evidence of slight excoriation, consistent with tinea 
corporis.  There were no other rashes present.  The final 
diagnosis was tinea corporis involving the medial thigh and 
less than 1% of the body.

Even presuming that the veteran was exposed to Agent Orange 
during military service, the Board finds no clinical evidence 
which suggests that his skin disorders are due to Agent 
Orange exposure.  38 C.F.R. § 3.309 (2006).  Significantly, 
his variously-identified skin disorders are not on the list 
of presumptive diseases associated with Agent Orange 
exposure.  As such, the veteran's claims for service 
connection on the basis of Agent Orange exposure must 
necessarily be denied. 

In addition, the claim must be denied on a direct basis 
because the evidence does not show a chronic skin disorder in 
service.  As noted above, the veteran's service separation 
examination was normal.  Further, the evidence does not show 
continuity of symptomatology subsequent to military discharge 
with respect to the current skin disorders claimed on appeal.  
Moreover, no treating or examining physician or health care 
provider has established a medical nexus between the 
veteran's skin disorders and military service.  

The veteran has only offered his lay statements concerning a 
relationship.  As previously discussed, as a lay person, he 
is not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues. 

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the treatment records, and 
the VA examination report, in light of the applicable law, 
and finds that equipoise is not shown and the benefit of the 
doubt rule does not apply.  As the weight of medical evidence 
fails to support the veteran's claim for a skin disorder as 
secondary to Agent Orange exposure or on a direct basis, the 
Board is unable to grant the benefit sought. 

IV.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In December 2004, prior to the initial adjudication of the 
claims, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  With 
respect to the claim for PTSD, he was told that he needed to 
provide specific details of stressful incidents, including a 
questionnaire to fill out, provide reports of private 
physicians who have treated him for PTSD, and furnish 
information on the VA facilities that had treated him.

With respect to the skin disorder, he was told that he needed 
to provide dates of medical treatment, statements from 
persons who knew him in service and knew of the disability, 
records and statements from service medical personnel, 
employment physical examinations, medical evidence from 
hospitals, clinics, and private physicians, pharmacy 
prescription records, and insurance examination reports.

He was informed that VA would attempt to obtain relevant 
records from any federal agencies, including medical records 
from the military, VA medical centers, or the Social Security 
Administration.  He was told that VA would provide a medical 
examination or get a medical opinion if it was found to be 
necessary to decide the claims.  He was also told that VA 
would make reasonable efforts to obtain records not held by 
any federal agency, including state and local government 
records, private doctors and hospitals, or current or former 
employers.  It was also requested that he provide evidence in 
his possession that pertained to the claims. 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, the veteran requested and was provided 
with a hearing before the Board in April 2007.

Moreover, given that there is no current diagnosis of PTSD, 
as well as the absence of in-service evidence of chronic 
manifestations of a skin disorder, no evidence of a skin 
disorder for many years after separation, and no competent 
evidence of a nexus between service and the veteran's claim 
of a skin disorder, a remand for a VA examination would 
unduly delay resolution.  Therefore, the available records 
and medical evidence have been obtained in order to made 
adequate determinations as to these claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


ORDER

The claim for entitlement to service connection for a stomach 
disorder is dismissed without prejudice.

The claim for entitlement to service connection for 
peripheral neuropathy is dismissed without prejudice.

The claim for entitlement to service connection for a 
refractive error of the eyes is dismissed without prejudice.

The claim for entitlement to service connection for emphysema 
is dismissed without prejudice.

The claim for entitlement to service connection for 
hyperlipidemia is dismissed without prejudice.

Service connection for PTSD is denied.

Service connection for a skin disorder, claimed as due to 
Agent Orange exposure, is denied.


REMAND

With respect to the remaining claim of entitlement to service 
connection for a bilateral hearing loss disability, the Board 
finds that a remand is in order.  Specifically, an opinion is 
needed regarding whether the veteran's current hearing loss 
is related to military service.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz.) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz. 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2006).  

As an initial matter, the Board notes that a February 2005 VA 
examination reflects hearing loss only in the left ear as the 
auditory threshold at 4,000 Hz. was reported at 40 decibels.  
At that time, the examiner noted that hearing loss and 
tinnitus were present and opined that "it is likely as not 
hearing loss and tinnitus are of the same causative factor."  

The examiner, however, commented that there was no claims 
file for review and that the examination request mentioned 
some results from the entrance and separation examinations 
that should be reviewed before an opinion could be given.  
Nonetheless, in a July 2005 rating decision, both tinnitus 
and hearing loss were denied.  

While the claim was on appeal, the RO sought a follow-up 
opinion from the examiner on whether the veteran's left ear 
hearing loss and/or tinnitus were related to combat noise 
exposure in an artillery unit, noting that the examiner did 
not have the claims file to review at the previous 
examination.  It was stressed that the veteran only met the 
criteria for hearing loss in the left ear.  

In the December 2005 addendum, the previous examiner reviewed 
the claims file and concluded that tinnitus was as likely as 
not due to noise exposure while in the service.  On the issue 
of hearing loss, she noted that the veteran had mild hearing 
loss at 500 and 4,000 Hz. on the left when he entered into 
service but had normal hearing at the same frequencies for 
both ears at the time of discharge.  She opined that hearing 
loss was not present at discharge from service nor was there 
any significant shift in thresholds from the 1967 results to 
the 1969 results.  

Significantly, to establish service connection for bilateral 
hearing loss disability, the veteran is not obliged to show 
that his hearing loss was present during active military 
service.  Rather, he need only establish a nexus between his 
current disability and his in-service exposure to loud noise.

In this case, a conflict remains as to whether a medical 
nexus exists between the veteran's left ear hearing loss and 
military service.  On one hand, in the February 2005 VA 
examination, the examiner indicated that hearing loss and 
tinnitus were from the same causative factor.  In the 
December 2005 addendum, she determined that tinnitus was as 
likely as not due to noise exposure while in the service.  
Tinnitus was, in fact, granted based on the December 2005 
addendum.  

While the examiner noted that hearing loss was not shown at 
the time of service separation, she rendered no opinion on 
the issue of a medical nexus between active duty and the 
veteran's current left ear hearing loss.  For those reasons, 
the Board finds that a remand is necessary.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should direct the claims file 
to the previous examiner, if available, 
to enter an opinion as to the most likely 
etiology of the veteran's left ear 
hearing loss.  If the previous examiner 
is not available, the claims file should 
be send to another specialist for review.  
In addition to offering an opinion on the 
etiology of the veteran's left ear 
hearing loss, the examiner is asked to 
address the statement that the veteran's 
hearing loss and tinnitus are from the 
same causative factor.  The veteran need 
not be re-examined unless the examiner 
feels it necessary.

2.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If any 
benefit sought remains denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


